DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0052241 King et al in view of US 2015/0147532 Nam et al and US 2009/0011222 Xiu et al.
Regarding claim 1, King teaches a hydrophobic film (paragraph 0002), the hydrophobic film comprising:
a flexible substrate (bottom of 201, paragraph 0014); and 

    PNG
    media_image1.png
    450
    720
    media_image1.png
    Greyscale
a hydrophobic layer (top of 201 and microstructure 202) on the flexible substrate (paragraph 0014);
wherein the hydrophobic layer comprises a base and a patterned bulge layer, the base is located on and directly in contact with a surface of the flexible substrate, and the patterned bulge layer is located on a 201, directly adjacent to the microstructure, and the substrate need not be a separate portion from the base in order to have a surface), and
the base and the patterned bulge layer are an integrated structure 310 (figure 3), made of a same material (paragraph 0031).
King does not explicitly teach a base thickness of 50 to 300 nanometers. However, King does teach that the combination of the base and substrate have a thickness of 700 microns (paragraph 0097) such that the base thickness must be less than 700 microns. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, the taught range of less than 700 microns reads on the claimed range of 50 to 300 nanometers. Applicant may provide evidence proving an unobvious difference between the products.
King does not teach that the base and the substrate are different elements made of different materials. Nam teaches a flexible device including a flexible substrate BL10 and a base BL20 with a bulge layer (figure 4D) where the flexible substrate and the base are two different elements stacked with each other (figure 4D), and materials of the flexible substrate and the base are different (paragraphs 0057-0058). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the different materials and different elements of Nam in the product of King because including different materials with different elastic moduli allows different flexibilities and stiffness of the materials (paragraphs 0057-0058) that impart the desired properties to the product. 
Neither King nor Nam teaches that the material of the base and patterned bulge layer is one of the claimed materials. Xiu teaches a superhydrophobic coating where the surface includes 
Regarding claim 7, King teaches that the patterned bulge layer is a two-dimensional array comprising a plurality of bumps 202 spaced from each other and a plurality of grooves (channels between bumps) defined by the plurality of bumps (figure 2).
Regarding claim 9, King teaches 
an adhesive layer on the surface of the flexible substrate away from the hydrophobic layer; and 
a shielded layer (backing layer) on a surface of the adhesive layer away from the flexible substrate (paragraph 0015).
Regarding claims 17 and 18, King teaches that the thickness of the flexible substrate together with the base is 700 microns (paragraph 0097) such that the base thickness must be less than 700 microns and the substrate thickness must be less than 700 microns. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, the taught range of less than 700 microns reads on the claimed ranges of 800 nanometers to 800 microns for the substrate, and 70 to 280 nanometers for the base. Applicant may provide evidence proving an unobvious difference between the products.

Claims 2-6, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0052241 King et al in view of US 2015/0147532 Nam et al and US 2009/0011222 Xiu et al as applied to claim 1 above, and further in view of US 2012/0177881 Lee et al.
Regarding claim 2, King teaches the hydrophobic film but does not explicitly teach strip-shaped bulges. Lee teaches a hydrophobic microstructure where the patterned bulge layer is a net-like structure (figure 2) comprising a plurality of strip-shaped bulges 221, 222 intersected with each other and a plurality of holes defined by the plurality of strip-shaped bulges (figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pillars of King to be strip-shaped as in Lee because it produces a super-hydrophobic structure with high structural strength, lower cost, and easy manufacturing (paragraph 0014). 
Regarding claim 3, Lee teaches that the plurality of strip-shaped bulges comprises a plurality of first strip-shaped bulges 221 and a plurality of second strip-shaped bulges 222, the plurality of first strip-shaped bulges are substantially parallel with each other and extend along a first direction, and the plurality of second strip-shaped bulges are substantially parallel with each other and extend along a second direction different from the first direction (figure 2).
Regarding claim 4, Lee teaches that an angle between the first direction and the second direction is 90 degrees (paragraph 0043, rectangle).
Regarding claims 5 and 6, King teaches that each of the plurality of strip-shaped bulges has 
a width ranging from 10 nanometers to 1000 microns and 
a height ranging from 10 nanometers to 1000 microns, and 

“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught ranges read on the claimed width, height and pitch ranges. 
Regarding claim 19, King in view of Lee teaches that each of the plurality of strip-shaped bulges has a substantially same height (paragraph 0097, where only one height is disclosed). 

Response to Arguments
Applicant's arguments filed April 8, 2021, have been fully considered but they are not persuasive.
Applicant argues that the material of King cannot be replaced with the material of Xiu. However, as discussed above, the particles of Xiu are included in the material of King. The material of King is not replaced. Please note that while the claim recites “consisting of,” the “same material” that consists of gallium arsenide need not be the entire exclusive composition of the base and bulge layer integrated structure such that the “same material” may be only a portion of the composition. 
Applicant argues that Nam’s adhesive layers separate the base layers such that the layers cannot be directly in contact with one another. However, the adhesive structure of Nam is not being imported into King, only the use of different materials for different layers to produce an advantageous effect. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781